J-A23034-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: A.M.W., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.J.G.                          :
                                               :
                                               :
                                               :
                                               :   No. 519 MDA 2021

                Appeal from the Decree Entered March 31, 2021
      In the Court of Common Pleas of Bradford County Orphans’ Court at
                           No(s): 18 ADOPT 2020


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

DISSENTING MEMORANDUM BY MURRAY, J.:FILED: FEBRUARY 14, 2022

        After carefully reviewing the record, I respectfully dissent on the basis

that the orphans’ court’s failure to appoint counsel for Child was contrary to

Child’s best interests.

        The Majority found Former Stepfather waived this claim because he “did

not raise an objection to or submit any filing and/or request as to the Child’s

lack of representation with the trial court subsequent to the termination

proceedings.” Maj. at 21. However, our Supreme Court has held this claim

is not waivable. See In re Adoption of K.M.G., 240 A.3d 1218, 1234-35

(Pa. 2020) (appellate court may raise issue of child’s right to counsel sua




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A23034-21


sponte); In re T.S., 192 A.3d 1080, 1087 (Pa. 2018) (issue of whether

orphans’ court erred in not appointing counsel for child is non-waivable).

       The Majority further concluded that even if not waived, the issue lacked

merit. Maj. at 21-22. It stated, “[w]hile permissible, the statute does not

require that counsel be appointed beyond the termination proceedings.” Id.

at 22 (citation omitted). However, the Majority does not address whether the

orphans’ court acted in Child’s best interests in not appointing counsel.

       Previously, the orphans’ court appointed counsel to represent Child in

the uncontested termination of biological father’s parental rights, where Child

had no relationship with biological father. Id. at 3, 22. Conversely, Child

lacked representation in the adoption proceedings, where Child had a strong

relationship with Former Stepfather — who is the only father Child had known

— and the record contains little information about Child’s relationship with

Current Stepfather. Id. at 3; Orphans’ Court Opinion, 3/29/21, at 1-2. My

review discloses no dispute that Former Stepfather was in loco parentis1 to

Child, paid child support, and shared legal and physical custody of Child after

separating from Mother. Id. The record also suggests that Current Stepfather

filed the petition to adopt Child less than two years after marrying Mother in

order to circumvent Mother’s custody agreement with Former Stepfather.


____________________________________________


1 A person stands in loco parentis with respect to a child when he or she
“assum[es] the obligations incident to the parental relationship without going
through the formality of a legal adoption.” K.X. v. S.L., 157 A.3d 498, 505
(Pa. Super. 2017) (citations omitted).

                                           -2-
J-A23034-21


      Child was 11 years old at the time of the adoption proceedings, yet the

orphans’ court opinion is devoid of any reference to Child’s views about being

adopted by Current Stepfather, or any examination of whether adoption was

in Child’s best interests. In my view, the orphans’ court failed to act in Child’s

best interests by not appointing counsel for Child in the adoption proceedings.

See K.M.G., 240 A.3d at 1234 (“counsel [ ] serve[s] the critical role of a

child’s attorney, zealously advocating for the legal interests of the child who

otherwise would be denied a voice in the [ ] proceedings.”); 23 Pa.C.S.A. §

2313(a).

      This Court was presented with a similar scenario in In re: Adoption of

R.A.B.,    1364   EDA   2007    (Pa.   Super.   May    9,   2008)   (unpublished

memorandum).      The decision is non-precedential, but instructive, where a

mother parented her child conceived by artificial insemination with her

partner, who stood in loco parentis to the child. Id. at 1-2. The relationship

between mother and her partner ended when the child was three; the mother

subsequently married and her husband sought to adopt the child. Id. at 2.

The partner successfully intervened in the adoption proceedings, and after an

8-day trial, the orphans’ court granted the husband’s adoption petition. Id.

The partner appealed, and although we upheld the orphans’ court’s

determination regarding the merits of husband’s petition, we vacated and

remanded based on our concern that application of the Adoption Act had




                                       -3-
J-A23034-21


vacated the custodial rights of the partner, who was in loco parentis to the

child. Id. at 7-9. We stated:

     [A]t the time the trial judge granted the petition of R.B. to adopt
     [the child], there were already two persons with legally
     enforceable parental rights. Thus, the decision of the trial court
     to grant R.B.’s petition to adopt R.A.B. either created a situation
     where R.A.B. has three legal parents, or effectively eliminated
     appellant’s parental rights without due consideration for the
     consequences. The failure to address those consequences is of
     particular significance to any consideration and resolution of the
     best interests of R.A.B., since, as recognized by counsel
     appointed to represent the interest of R.A.B, the experts
     produced by the respective parties were adamant that appellant’s
     relationship with R.A.B. should be maintained.

Id. at 9 (emphasis added).

     Here, while Former Stepfather’s custody was not court-ordered, Former

Stepfather and Mother had adhered to a binding custody arrangement they

negotiated and included in their legally enforceable post-nuptial agreement.

While Child is older than the child in R.A.B., and has a longer-standing

relationship with Former Stepfather, the orphans’ court, unlike the court in

R.A.B., did not appoint counsel, and no one represented Child’s interests. In

my view, because Former Stepfather stood in loco parentis to Child, the

orphans’ court “effectively eliminated [Former Stepfather’s] parental rights

without due consideration for the consequences.” Id. Accordingly, I would

vacate the adoption decree and remand for appointment of counsel to “serve

the critical role of a child’s attorney, zealously advocating for the legal

interests of the child[.]” K.M.G., supra at 1234. I therefore dissent.




                                    -4-